297 F.2d 938
Isaac MACHOVER and Lola Machover, Appellees,v.Abdrhmin ABDALLAH and Menrah Abdallah, Abdrhmin Abdallah, Appellant.
No. 13656.
United States Court of Appeals Third Circuit.
Argued January 31, 1962.
Decided February 13, 1962.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, Judge.
Mark D. Alspach, Philadelphia, Pa. (Rowland C. Evans, Jr., Krusen Evans & Byrne, Philadelphia, Pa., James A. Bough, Charlotte Amalie, St. Thomas, U. S. Virgin Islands, on the brief), for appellant.
David E. Maas, Charlotte Amalie, St. Thomas, Virgin Islands (Thomas D. Ireland, St. Thomas, Virgin Islands, on the brief), for appellees.
Before ALDRICH,* GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in favor of the plaintiffs-appellees in an action for the specific performance of a written contract for the sale of real property. The relief sought was properly granted. The judgment of the District Court is affirmed.



Notes:


*
 Sitting by assignment